Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 01, 2019

The Court of Appeals hereby passes the following order:

A19A2265. DIJANELLE ETTA FOWLER v. THE STATE.

      On January 31, 2018, Dijanelle Etta Fowler pled guilty to murder in the second
degree,1 cruelty to children in the second degree, and concealing the death of another.
Within a year of her guilty plea, Fowler filed a motion to modify sentence, which the
trial court denied on March 8, 2019. The clerk of the trial court rejected Fowler’s
initial attempt to file a notice of appeal for failing to pay the filing fee, and Fowler
filed a complying notice of appeal on May 21, 2019. The State has filed a motion to
dismiss the appeal.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Fowler’s notice of appeal is untimely, as it was




      1
        A conviction for murder in the second degree carries a minimum sentence of
10 years and a maximum sentence of 30 years. See OCGA § 16-5-1 (e) (2). Because
a conviction for this offense does not carry a sentence of death or life imprisonment,
disposition of this appeal is proper in this Court, rather than the Supreme Court. Cf.
Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8) (the Supreme Court has appellate
jurisdiction over “[a]ll cases in which a sentence of death was imposed or could be
imposed”); State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing
this Court to transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder”).
filed 74 days after entry of the order she seeks to appeal. Accordingly, the State’s
motion to dismiss is hereby GRANTED and this appeal is DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/01/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.